Case 8:17-cv-00838-JLS-JDE Document 137 Filed 06/01/20 Page 1 of 3 Page ID #:3469



  __________________________________________________________________
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:17-cv-00838-JLS-KES                                      Date: June 01, 2020
  Title: In re: Kia Engine Litigation

  Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

           Terry Guerrero                                             N/A
           Deputy Clerk                                           Court Reporter

    Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:

              Not Present                                           Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER (1) APPROVING CLAIMS
               ADMINISTRATOR, (2) APPROVING REVISED NOTICE
               MATERIALS, AND (3) PROVIDING GUIDANCE ON THE
               NOTICE AND CLAIMS SUBMISSION DEADLINES

           On May 7, 2020, the Court conditionally granted preliminary approval of the
  terms of a class action settlement, as presented by Plaintiffs in an unopposed motion.
  (Order Granting Preliminary Approval, Doc. 132.) Specifically, the Court instructed the
  parties that the approval was conditional upon (1) Kia’s submission of a supplemental
  brief detailing the qualifications of its proposed claims administrator and (2) the filing of
  revised copies of the proposed long-form notices, incorporating certain modifications.
  (Id. at 26, 28-29.) The parties have filed the required documents. (Kia Supp. Brief, Doc.
  134; Hyundai Revised Notice, Doc. 135-2; Kia Revised Notice, Doc. 135-4.) They have
  additionally sought guidance from the Court regarding the class notice and claims
  submission timelines. (Joint Revised Notice Submission at 2-3, Doc. 135.)
          First, upon review of Kia’s Supplemental Brief, the Court finds adequate Kia’s
  proposed third-party claims administrator, Epiq Class Action & Claims Solutions, Inc.
  Kia has detailed Epiq’s extensive experience serving as an administrator in thousands of
  class actions, across numerous areas of law. (Kia Supp. Brief at 2-3; Azari Decl., ¶¶ 2-5,
  Doc. 134-1.) That experience extends to complex matters in this district and others
  “where hundreds of millions of notices were disseminated, millions of phone call[s] were
  received, and tens of millions of claims were submitted and payments distributed.” (Kia
  Supp. Brief at 2; Azari Decl., ¶ 5.) In handling claims, Epiq will follow the procedure set


                                 CIVIL MINUTES – GENERAL                                     1
Case 8:17-cv-00838-JLS-JDE Document 137 Filed 06/01/20 Page 2 of 3 Page ID #:3470



  __________________________________________________________________
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:17-cv-00838-JLS-KES                                      Date: June 01, 2020
  Title: In re: Kia Engine Litigation
  forth in the Revised Settlement Agreement (Doc. 128-1 at 21-24). (Kia Supp. Brief at 3-
  4; Azari Decl., ¶ 13.) It will adjust the size of the team devoted to this matter in response
  to the number of claims and inquiries submitted by Class Members. (Kia Supp. Brief at
  4; Azari Decl., ¶¶ 10, 15.) Further, Epiq will provide regular updates to both Kia and
  Class Counsel, including monthly submissions to Class Counsel of copies of every final
  determination notice issued regarding Class Member claims. (Kia Supp. Brief at 4; Azari
  Decl., ¶ 14.) And per the Settlement Agreement, Kia is responsible for all costs
  associated with Epiq’s service as claims administrator. (Revised Settlement Agreement
  at 20-21.) Accordingly, the Court APPROVES Epiq as Kia’s third-party claims
  administrator.
          Second, the revised notices incorporate the form and substance required by the
  court in its prior order. As all required modifications have been made, the Court
  additionally APPROVES the revised long-form notices. They may be disseminated to
  the Class.
          Third, in its Preliminary Approval Order, the Court directed the parties to
  distribute notice to the class within thirty days following approval of the revised notices.
  (Order Granting Preliminary Approval at 30.) Along with the revised notices, the parties
  submitted a request for additional time to complete the dissemination of notice. (Joint
  Revised Notice Submission at 2-3.) They explain that it will take ninety days for
  Defendants and their agents to issue individual notices to the Class. (Id.; see Lee Decl.,
  Doc. 135-1.) Given the size of the Class and complexity of this matter, the Court
  GRANTS the parties’ request and allows Defendants ninety days from the date of the
  filing described below to complete their notice campaign.
          Finally, the parties seek guidance “as to the appropriate date to include in the long-
  form notices for when the claims submission period ends.” (Id. at 3.) The claims
  submission deadline was previously set at ninety days following the date of this Court’s
  final approval order. (Order Granting Preliminary Approval at 8.) Because the parties
  cannot predict the exact date that the final approval order will issue, they are unsure what
  date to include in the notices. (Joint Request for Extension of Notice Deadline at 2.) In
  light of the fact that the Court herein grants the requested extension of the notice deadline
  by sixty days, the Court ORDERS that the long-form notice instruct Class Members that


                                 CIVIL MINUTES – GENERAL                                     2
Case 8:17-cv-00838-JLS-JDE Document 137 Filed 06/01/20 Page 3 of 3 Page ID #:3471



  __________________________________________________________________
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:17-cv-00838-JLS-KES                                      Date: June 01, 2020
  Title: In re: Kia Engine Litigation
  “the claims submission deadline is April 12, 2021 and any extension of that date will be
  posted on the settlement websites.” April 12, 2021 is one hundred and fifty days
  following the date currently set for the final fairness hearing in this matter, November 13,
  2020. The one hundred and fifty day-timeline accounts for both the original ninety-day
  timeline as well as the sixty-day delay in the delivery of notice contemplated by this
  Order.
         If the parties have any objection to the Court’s ordered modification, they should
  submit a joint filing so notifying the court within five (5) days from the date of this
  Order. Absent any objection, the parties shall have ninety days from the date of this
  Order to cause notice to be served on the Class Members.


                                                            Initials of Preparer: tg




                                 CIVIL MINUTES – GENERAL                                    3
